DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mishiro et al. (JP 2013/224258) in view of Kanda (US 2011/0229694) and Sugo et al. (US 2014/0231983).
Regarding claims 1 and 2, Mishiro discloses a method for producing a graphite composite film having at least an adhesive layer on at least one side of the graphite film [0009].  The reference further discloses that the pressure-sensitive adhesive layer may have a three-layer structure composed of at least an adhesive layer/polymer layer/adhesive layer [0014].  Additionally, the reference discloses that rework can be remarkably facilitated by adopting the three-layer structure [0014].
The reference fails to disclose that the adhesive layer has a projection/recess structure at a surface thereof which faces away from the graphite film and the structure as defined by grooves in a lattice-like pattern.
Kanda discloses an easily applicable adhesive sheet that includes an adhesive layer with a surface portion having air passages that include a plurality of grooves arranged in a lattice pattern, see abstract and Fig. 1.  The reference further discloses the easily applicable adhesive sheet is smoothly applied to an adherend without formation of blisters and exhibits excellent appearance after application thereof to the adherend [0009].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the PSA of Mishiro to have the lattice groove structure of Kanda in order to provide an easily applicable adhesive sheet that does not form blisters between the adhesive sheet and an adherend upon application of the adhesive sheet, see Kanda [0009 & 0019].
Neither reference discloses the claimed surface roughness Ra.
	Sugo discloses a film adhesive that can prevent a thermal effect to a semiconductor wafer and that can suppress warping of the wafer, see abstract.  Additionally, the reference discloses that the film adhesive has a surface roughness (Ra) of preferably 0.1 nm to 1,000 nm [0033].  It is difficult to produce a film adhesive having a surface roughness of less than 0.1 nm in terms of blending whereas when the roughness exceeds 1,000 nm, the adhesion property may deteriorate [0033].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the surface of the PSA of Mishiro in view of Kanda to have the centerline (Ra) surface roughness of Sugo in order to ensure blending of the film and to prevent the adhesion property from deteriorating; see MPEP 2144.05 I.
Regarding claim 4, Mishiro discloses the adhesive layer has a thickness of 30 microns or less, which overlaps the claimed range [0028 & 0029]; see MPEP 2144.05 I.  
Regarding claim 6, Kanda discloses each groove has an opening of 3 to 100 microns and the distance between adjacent grooves is 1 to 100 microns, which is considered to render obvious the claimed pitch, see Fig. 1 and [0040-0045].
	Regarding claim 11, Mishiro discloses the adhesive strength of the adhesive layer is from 1 N/20 mm or more and 11 N/20 mm or less, see abstract.  If the adhesive strength is stronger than 11 N/20 mm, the graphite tends to cause delamination during peeling and the reworkability is too weak [0027].  If the adhesive strength is weaker than 1 N/20 mm, the adhesive force is too weak, so that it does not adhere well to the housing or peels off during use [0027].
Regarding claim 12, while the references do not disclose the area of the graphite composite, changes in size are generally recognized as being within the level of ordinary skill in the art; see MPEP 2144.04 IV.
Regarding claim 15, while the references do not disclose the volume of the graphite composite, changes in size are generally recognized as being within the level of ordinary skill in the art; see MPEP 2144.04 IV.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mishiro et al. (JP 2013/224258) in view of Kanda (US 2011/0229694) and Sugo et al. (US 2014/0231983) as applied to claim 1 above as evidenced by “How to Estimate Ra from Rz.”
	Mishiro in view of Kanda discloses the graphite composite film of claim 1 comprising an adhesive layer on a graphite film wherein the adhesive layer has a projection/recess structure at a surface thereof which faces away from the graphite film, see above discussion.
	The reference, however, fails to disclose the claimed surface roughness Rz.
Sugo discloses a film adhesive that can prevent a thermal effect to a semiconductor wafer and that can suppress warping of the wafer, see abstract.  Additionally, the reference discloses that the film adhesive has a surface roughness (Ra) of preferably 0.1 nm to 1,000 nm [0033].  It is difficult to produce a film adhesive having a surface roughness of less than 0.1 nm in terms of blending whereas when the roughness exceeds 1,000 nm, the adhesion property may deteriorate [0033].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the surface of the PSA of Mishiro in view of Kanda to have the centerline (Ra) surface roughness of Sugo in order to ensure blending of the film and to prevent the adhesion property from deteriorating; see MPEP 2144.05 I. Note that general estimates for converting Ra to Rz assume that the Ra value will be 1/4 to 1/9 of the Rz value; see “How to Estimate Ra from Rz.”  As such, the disclosed range for Ra renders obvious an Rz value that overlaps the claimed range; see MPEP 2144.05 I and Sugo [0033].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mishiro et al. (JP 2013/224258) in view of Kanda (US 2011/0229694) and Sugo et al. (US 2014/0231983) as applied to claim 1 above, and further in view of Tzeng et al. (US 6,245,400).
Mishiro view of Kanda and Sugo discloses the graphite composite film of claim 1, see above discussion.  None of the reference discloses the claimed graphite film thickness.
Tzeng discloses that the flexible graphite substrate can be of any suitable thickness, typically with ranges from about 3-100 mils, which corresponds to 76.2-2540 microns, see col. 5 lines 17-20.  
It would have been obvious to one of ordinary skill in the art at the time of the invention for the graphite of Mishiro to have a thickness within the range disclosed by Tzeng as a known thickness suitable for graphite composite; see Tzeng col. 1 lines 7-15, Mishiro [0001] and MPEP 2144.05 I. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mishiro et al. (JP 2013/224258) in view of Kanda (US 2011/0229694) and Sugo et al. (US 2014/0231983) as applied to claim 1 above, and further in view of Norley et al. (US 2002/0157819).
	Mishiro view of Kanda and Sugo discloses the graphite composite film of claim 1 comprising an adhesive layer on a graphite film wherein the adhesive layer (adhesive primer coating and PSA) has a projection/recess structure at a surface thereof which faces away from the graphite film, see above discussion.
	The references, however, fail to disclose the graphite film as a laminate including alternately stacked graphite sheets and bonding layers wherein the number of graphite sheets in the laminate is three or more.
	Norley discloses a process for forming an anisotropic heat spreader comprising forming a laminate comprising a plurality of flexible graphite sheets which comprises graphene layers, see abstract.  The anisotropic flexible sheets can be laminated with a suitable adhesive and the inventive laminate should be formed of at least 2 layers and up to at least 20 layers or more depending on the particular requirements (size, strength, thermal conductivity characteristics, etc.) [0037 & 0038].  The reference further discloses the laminate as effective to transfer heat from a heat source such as an electronic component to facilitate dissipation [0016].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the graphite film of Mishiro to comprise the graphite laminate of Norley as a known effective thermal dissipation component for transferring heat from a heat source.
Claims 1, 2, 4, 7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mishiro et al. (JP 2013/224258) in view of Kim et al. (US 2016/0037656) and Sugo et al. (US 2014/0231983).
Regarding claims 1 and 2, Mishiro discloses a method for producing a graphite composite film having at least an adhesive layer on at least one side of the graphite film [0009].  The reference further discloses that the pressure-sensitive adhesive layer may have a three-layer structure composed of at least an adhesive layer/polymer layer/adhesive layer [0014].  Additionally, the reference discloses that rework can be remarkably facilitated by adopting the three-layer structure [0014].
The reference fails to disclose that the adhesive layer has a projection/recess structure at a surface thereof which faces away from the graphite film and the structure as defined by separate island-like projections.
Kim discloses a flexible portable electronic with an adhesive layer patterned to have island shapes, see abstract, Figs. 2 & 3 and [0054].  Additionally, the reference discloses that by patterning the adhesive layer, an overall bending stiffness is reduced [0051 & 0052].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the PSA of Mishiro to have the patterned islands of Kim in order to reduce the overall bending stiffness.
Neither reference discloses the claimed surface roughness Ra.
	Sugo discloses a film adhesive that can prevent a thermal effect to a semiconductor wafer and that can suppress warping of the wafer, see abstract.  Additionally, the reference discloses that the film adhesive has a surface roughness (Ra) of preferably 0.1 nm to 1,000 nm [0033].  It is difficult to produce a film adhesive having a surface roughness of less than 0.1 nm in terms of blending whereas when the roughness exceeds 1,000 nm, the adhesion property may deteriorate [0033].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the surface of the PSA of Mishiro in view of Kim to have the centerline (Ra) surface roughness of Sugo in order to ensure blending of the film and to prevent the adhesion property from deteriorating; see MPEP 2144.05 I.
Regarding claim 4, Mishiro discloses the adhesive layer has a thickness of 30 microns or less, which overlaps the claimed range [0028 & 0029]; see MPEP 2144.05 I.  
Regarding claims 7 and 9, while Kim does not specifically disclose the percentage of area of the graphite film covered by adhesive, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of adhesive coverage in order to provide sufficient adhesion while at the same time reducing bending stiffness, see above discussion and MPEP 2144.05 II:  wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, absent a showing of criticality. 
Regarding claim 8, Kim discloses the adhesive layer as island projections of adhesive parts and recesses where there is no adhesive and the base is exposed, see Figs. 2 & 3 and [0052-0054].
Regarding claim 10, Kim discloses the island projections as polygonal, see Fig. 5.  While the reference does not specifically disclose the claimed distance, the reference does disclose that by patterning the adhesive, the overall bending stiffness is reduced.  Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.  As such, it would have been obvious to one of ordinary skill in the art to adjust spacing of the adhesive islands in order to reduce bending stiffness while at the same time providing sufficient adhesion.
	Regarding claim 11, Mishiro discloses the adhesive strength of the adhesive layer is from 1 N/20 mm or more and 11 N/20 mm or less, see abstract.  If the adhesive strength is stronger than 11 N/20 mm, the graphite tends to cause delamination during peeling and the reworkability is too weak [0027].  If the adhesive strength is weaker than 1 N/20 mm, the adhesive force is too weak, so that it does not adhere well to the housing or peels off during use [0027].
Regarding claim 12, while the references do not disclose the area of the graphite composite, changes in size are generally recognized as being within the level of ordinary skill in the art; see MPEP 2144.04 IV.
Regarding claim 15, while the references do not disclose the volume of the graphite composite, changes in size are generally recognized as being within the level of ordinary skill in the art; see MPEP 2144.04 IV.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed December 16, 2021, with respect to the rejection(s) of claim(s) 1-4 and 6-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new combination of prior art, see above discussion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA A AUER/Primary Examiner, Art Unit 1783